83620: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-30486: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83620


Short Caption:SNYDER VS. DIST. CT. (SNYDER)Court:Supreme Court


Related Case(s):81887, 81887-COA, 82243, 82756, 82756-COA, 83029, 83029-COA, 83651


Lower Court Case(s):Elko Co. - Fourth Judicial District - DR-MD-17-757Classification:Original Proceeding - Civil - Proper Person Writ Petition


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerRaymond Max Snyder
					In Proper Person
				


Real Party in InterestLauara Ann SnyderBronagh M. Kelly
							(Woodburn & Wedge)
						Shawn B. Meador
							(Woodburn & Wedge)
						


RespondentRobert E. Estes


RespondentThe Fourth Judicial District Court of the State of Nevada, in and for the County of Elko





Docket Entries


DateTypeDescriptionPending?Document


10/13/2021Filing FeeFiling Fee Paid. $250.00 from Raymond Max Snyder.  Check no. 101. (SC)


10/13/2021Petition/WritFiled Proper Person Petition for Writ.  Emergency Petition for Writ of Mandamus and/or in the Alternative Prohibition Pursuant to NRAP 21 and 27(E). (SC)21-29466




10/14/2021Notice/IncomingFiled Respondent's Notice of Intention. (REJECTED PER NOTICE FILED ON 10/14/21) (SC)


10/14/2021Notice/OutgoingIssued Notice Of Rejection - No Notice Of Appearance for Bronagh M. Kelly. (SC)21-29532




10/14/2021Notice/IncomingFiled Real Party in Interest's Notice of Appearance for Bronagh M. Kelly. (SC)21-29545




10/14/2021Notice/IncomingFiled Real Party in Interest's Notice of Intention. (SC)21-29547




10/22/2021AppendixFiled Proper Person Document. (Exhibits 1-24) (EXHIBIT 4 STRICKEN AND RETURNED UNFILED PER 10/22/21 ORDER.) (SC)21-30488




10/22/2021Order/DispositionalFiled Order Denying Petition for Writ of Mandamus or Prohibition. "ORDER the petition DENIED." fn1 [We decline to review Exhibit 4 and direct the clerk of this court to strike the exhibit from the appendix and return it, unfiled, to petitioner.  The clerk shall file the remainder of the appendix.] fn2 [As real party in interest has not been directed to file an answer to the petition, see NRAP 21(b)(1), we disregard her October 14, 2021, notice of intention not to file and serve a response.]  JH/RP/LS. (SC)21-30486




11/16/2021RemittiturIssued Notice in Lieu of Remittitur.  (SC)21-32889




11/16/2021Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed.  (SC)



Combined Case View